Citation Nr: 0944620	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  04-32 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by chest pain, to include heart disease, claimed 
on a direct basis and as secondary to service-connected 
hypertension.

2.  Entitlement to service connection for a back disability, 
claimed as spinal stenosis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active naval service from September 1968 to 
March 1970, from September 1972 to September 1988 and from 
May 1992 to September 1994.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a March 2003 decision by the RO in Atlanta, 
Georgia.  A personal hearing was held before the undersigned 
Veterans Law Judge in December 2006.  In March 2007, the 
Board remanded the case for additional procedural and 
evidentiary development.  The case was returned to the Board, 
and in March 2008, the Board denied service connection for 
heart disease, claimed as chest pain, and for a low back 
disability.

The Veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a June 2009 Order, 
the Court granted a joint motion for remand, vacating the 
Board's March 2008 decision and remanding the issues to the 
Board. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In light of the joint motion and Court order, the Board finds 
that additional development is necessary prior to appellate 
review.

In particular, the parties found that the Veteran had filed a 
claim for chest pain, and that such claim was not limited to 
a heart disorder, but also included any other disabilities of 
the chest, such as a musculoskeletal chest disorder.  At an 
April 2007 VA examination, the examiner was only asked to 
opine as to the etiology of any current heart disease, and 
her opinion was limited to this question.  

The Veteran has repeatedly asserted that he has a 
cardiovascular disorder due to hypertension.  In this regard, 
the Board notes that governing regulation provides that a 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition. 38 C.F.R. § 
3.310(a) (West 2002).  This includes any increase in severity 
of a nonservice-connected disease that is proximately due to 
or the result of a service-connected disability as set forth 
in 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

The Board finds that another VA examination is warranted to 
identify any current disorder of the chest, to include a 
heart disorder, a lung disorder, a musculoskeletal disorder, 
or a disorder of any other structure of the chest, and to 
determine whether any current chest or cardiovascular 
disorder is related to service, or is related to service-
connected hypertension.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4).  Any necessary testing should be 
performed.  The examiner should be asked to opine as to the 
relationship, if any, between the Veteran's service-connected 
hypertension and any current chest disorder, to include 
whether there is any aggravation of a non-service-connected 
disability by a service-connected disability.  38 C.F.R. §§ 
3.310, 4.2; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Lathan v. 
Brown, 7 Vet. App. 359 (1995).

The examiner is also asked to review the claims file, 
including the medical opinions by the Veteran's private 
physician, C.W.D., MD, dated in December 2003, November 2005 
and February 2006 (the Board notes that the latter two 
opinions are identical in content), the report of the April 
2007 VA examination, and any pertinent diagnostic testing 
performed, such as the March 2001 bilateral carotid duplex 
sonography, May 2001 myocardial perfusion tests, and a May 
2001 chest X-ray study that was found to be suggestive of 
chronic obstructive pulmonary disease (COPD).  The examiner 
should also review an August 2008 VA physician's statement to 
the effect that the Veteran has cardiovascular complications 
of non-service-connected diabetes mellitus.  The examiner is 
asked to specifically comment on the above records.

With respect to the claim for service connection for a back 
disability, in the June 2009 joint motion, the parties 
determined that the Board's statement of reasons and bases 
was inadequate as to this issue, and instructed the Board to 
address the Veteran's statements regarding continuity of back 
symptoms.  In an October 2009 written presentation, the 
Veteran's representative noted that in his original claim for 
service connection for a back disability, the Veteran 
described it as "spinal stenosis," without limiting his 
claim to the low back, and contends that VA must adjudicate 
the issue of service connection for a thoracic spine 
disability as well as a lumbar spine disability.  At the 
April 2007 VA examination, although the examiner noted 
complaints related to the thoracic and lumbar spine during 
service, her medical opinion was limited to the lumbar spine.  
Hence, the Board finds that another VA examination is 
necessary to identify any current back disability of the 
thoracic and lumbosacral spine, and to opine as to the 
etiology of any diagnosed back disability.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, supra.

Prior to the examinations, pertinent ongoing medical records 
should be obtained.  38 U.S.C.A. § 5103A(c).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who have treated him for a chest 
disorder or a back disability.  After 
securing any necessary releases, obtain 
any records which are not duplicates of 
those in the claims file.

2.  Afford the Veteran an appropriate VA 
examination in order to identify any 
current disorder of the chest, to include 
a heart disorder, a lung disorder, a 
musculoskeletal disorder, or a disorder of 
any other structure of the chest, and 
ascertain the relationship, if any, 
between any current chest disorder and his 
military service or his service-connected 
hypertension.  The claims folder is to be 
furnished to the examiner for review.  
Following a review of the relevant 
evidence, the clinical evaluation and any 
tests that are deemed necessary, the 
examiner must address the following 
questions:

(a) Is it at least as likely as not (50 
percent or higher degree of probability) 
that any currently diagnosed chest 
disorder was incurred in or aggravated by 
service?

(b) If the answer to (a) is no, is it at 
least as likely as not that any currently 
diagnosed chest disorder was caused by his 
service-connected hypertension?

(c)  If the answer to (b) is no, is it at 
least as likely as not that the Veteran's 
service-connected hypertension aggravated 
any currently diagnosed chest disorder?

The examiner is informed that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition versus a temporary 
flare-up of symptoms, beyond its natural 
progression.  If aggravation is present, 
the clinician should indicate, to the 
extent possible, the approximate level of 
a chest disorder present (i.e., a 
baseline) before the onset of the 
aggravation.

If the examiner must resort to speculation 
to answer any question, he or she should 
so indicate and explain why it would be 
speculative to respond.  

Complete rationale for any opinion 
expressed must be provided. 

3.  Afford the Veteran an appropriate VA 
examination in order to identify the 
nature and etiology of any current 
disability of the thoracic or lumbosacral 
spine.  The claims folder is to be 
furnished to the examiner for review.  
Following a review of the relevant 
evidence, the clinical evaluation and any 
tests that are deemed necessary, the 
examiner must address the following 
question:

(a) Is it at least as likely as not (50 
percent or higher degree of probability) 
that any current back disability was 
incurred in or aggravated by service?

If the examiner must resort to speculation 
to answer any question, he or she should 
so indicate and explain why it would be 
speculative to respond.  

Complete rationale for any opinion 
expressed must be provided. 

4.  Thereafter, the RO/AMC should 
readjudicate the claims with consideration 
of all of the evidence of record.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



